EX-10 2 exhibit1012.htm EXHIBIT 10.1

Exhibit 10.1 



 

 

 

 

 

 

EMPLOYMENT AGREEMENT

dated as of

May 20, 2008

between

MACY'S CORPORATE SERVICES, INC.

and

SUSAN D. KRONICK


EMPLOYMENT AGREEMENT

                        THIS AGREEMENT, made in the City of Cincinnati and State
of Ohio, as of May 20, 2008, between MACY'S CORPORATE SERVICES, INC.,  a
Delaware corporation, (hereinafter called the "Employer"), and SUSAN D. KRONICK
 (hereinafter called the "Employee").

                        In consideration of the premises, it is agreed by and
between the parties hereto as follows:


ARTICLE I

EMPLOYMENT

                        1.1       Term and Duties.  The Employer shall employ
the Employee, and the Employee shall serve the Employer, as an executive for the
period (the "Term") beginning on the date of this Agreement and ending on the
later of (a) the date set forth on Exhibit A hereto and (b) any later date to
which the Term may have been extended by agreement of the parties.  During the
Term the Employee shall faithfully and in conformity with the directions of the
Board of Directors of the Employer (the "Board") or its delegate perform the
duties of his employment and shall devote to the performance of such duties his
full time and attention.  During the Term the Employee shall serve in the office
or offices of the Employer to which the Board may from time to time elect or
appoint him.   The Employee shall be excused from performing any services
hereunder during periods of temporary incapacity and during vacations in
accordance with the Employer's disability and vacation policies.

                        1.2       Compensation.  In consideration of his
services during the Term, the Employer shall pay the Employee cash compensation
at an annual rate not less than the greater of his current base salary as set
forth on Exhibit A hereto or the base salary of the Employee most recently
approved by the Board or its delegate ("Base Compensation").  Employee's Base
Compensation shall be subject to such increases as may be approved by the Board
or its delegate.

                        1.3       Payment Schedule.  The Base Compensation
specified in Section 1.2 hereof shall be payable as current salary, in
installments not less frequently than monthly, and at the same rate for any
fraction of a month unexpired at the end of the Term.

                        1.4       Expenses.  To support Employee's performance
of his duties hereunder, the Employee shall be allowed reasonable traveling
expenses and shall be furnished office space, assistance and accommodations
suitable to the character of his position with the Employer and adequate for the
performance of his duties hereunder.

                       1.5        Termination in Case of Disability.  The
Employee shall not be in breach of this Agreement if he shall fail to perform
his duties hereunder because of physical or mental disability.  If for a
continuous period of 12 months during the Term the Employee fails to render
services to the Employer because of the Employee's physical or mental
disability, the Board or its delegate may end the Term prior to its stated
termination date.  If there should be any dispute between the parties as to the
Employee's physical or mental disability at any time, such question shall be
settled by the opinion of an impartial reputable physician agreed upon for the
purpose by the parties or their representatives, or failing agreement within 10
days of a written request therefore by either party to the other, then one
designated by the then president of the local Academy of Medicine.  The written
opinion of such physician as to the matter in dispute shall be final and binding
on the parties.                    

                   1.6   Termination of Services and Compliance with Section
409A.  If the Employer notifies the Employee that his services will no longer be
required as of a specified date (the "Separation from Service Date") during the
Term, the Employee shall cease providing services as of the Separation from
Service Date and will be entitled (except as otherwise provided in Section 1.5
or Section 1.7 hereof) to severance payments in the same amounts and on the same
schedule as the Base Compensation payments he would have received for the
remainder of the Term.  For purposes of Section 409A of the Internal Revenue
Code and this Agreement:

(a)    each severance payment will be considered a separate payment and not one
of a series of payments; and

(b)   if the Employee is a "specified employee" for purposes of Section 409A, 
the Employer will delay payment of severance payments (the "Delayed Payments"),
if any, that would otherwise be payable

1.      before the end of the first day of the seventh month after the
Separation from Service Date, and

2.      after the later of

                              i.      the date which is two and one-half months
after the end of the fiscal year of the Employer in which the Separation from
Service Date occurs and

                             ii.      March 15 of the year following the year in
which the Separation from Service Date occurs.

Delayed Payments, if any, will be paid on the first day of the seventh month
following the Separation from Service Date, with interest calculated on each
Delayed Payment based on the prime rate reported in the Wall Street Journal on
the date the first Delayed Payment was otherwise due.

                        1.7        Mitigation.  If the Employee receives notice
from the Employer pursuant to Section 1.6 hereof, the Employee (subject to
Section 2.2 hereof) shall be free to become actively engaged with another
business and shall use his best efforts to find other comparable employment. 
Upon the payment to the Employee of compensation for employment or other
services by any unaffiliated third party, the Employee shall automatically cease
to be an employee of the Employer.  The Employee shall promptly notify the
Employer of any such employment or other services and of the compensation
received, to be received or receivable from his subsequent employer or such
other party attributable to the Term.  All severance payments otherwise payable
to the Employee by the Employer under this Agreement during the remainder of the
Term shall be reduced to the extent of his similar compensation received, to be
received or receivable from such other employment or other services.

                        1.8       Termination for Cause.  The Employer may
terminate the employment of the Employee and this Agreement and all of its
obligations hereunder, except for obligations accrued but unpaid to the
effective date of termination, for Cause upon notice given pursuant to this
Section.  As used in this Agreement, the term "Cause" shall mean:

(a)        an intentional act of fraud, embezzlement, theft or any other
material violation of law in connection with the Employee's duties or in the
course of his employment with the Employer;

(b)        intentional wrongful damage to material assets of the Employer;

(c)        intentional wrongful disclosure of material confidential information
of the Employer;

(d)        intentional wrongful engagement in any competitive activity which
would constitute a material breach of the duty of loyalty; or

(e)        intentional breach of any stated material employment policy of the
Employer.

                                    No act, or failure to act, on the part of an
Employee shall be deemed "intentional" if it was due primarily to an error in
judgment or negligence, but shall be deemed "intentional" only if done, or
omitted to be done, by the Employee not in good faith and without reasonable
belief that his action or omission was in or not opposed to the best interest of
the Employer.  Failure to meet performance standards or objectives of the
Employer shall not constitute Cause for purposes hereof.

                        1.9       Election of Benefits.  If the Employee
receives notice from the Employer pursuant to Section 1.6 hereof, the Employee
shall have the right to elect to receive (in lieu of the payments hereunder
specified in such Section 1.6) any benefits that may be payable to him pursuant
to any severance plan of the Employer applicable to him.  If no such election is
made, the amounts specified in such Section 1.6 shall be payable as specified
therein, no benefit shall be payable to the Employee under such severance plan,
and the Employee hereby expressly waives any benefits that might otherwise be
due him under such severance plan.

This Agreement has no impact upon any election made by the Employee to
participate in or decline participation in any other benefit plans or programs
made available by the Employer, including but not limited to the Employer's
early dispute resolution program, Solutions InSTORE.  The Employee and
Employer's rights and obligations for the purposes of such other benefit plans
or programs shall be governed by the terms and conditions of said benefit plans
and programs.

ARTICLE II

CERTAIN OBLIGATIONS OF THE EMPLOYEE

                        2.1       No Participation in Other Businesses.  During
the Term (except as otherwise expressly provided in Section 1.7 hereof) the
Employee shall not, without the consent of the Board or its delegate, become
actively associated with or engaged in any business other than that of the
Employer or a division or affiliate of the Employer, and he shall do nothing
inconsistent with his duties to the Employer.  If the Employee shall breach his
obligations under this Section, he shall promptly reimburse the Employer for any
monies paid by the Employer in connection with his relocation during the Term or
in contemplation of the signing of this Agreement, including, without
limitation, any bonus or relocation expenses paid for or incurred by the
Employer, including, without limitation, carrying costs for property purchased
from or on behalf of the Employee.  Any such reimbursement shall be in addition
to any other remedy for breach of this Agreement that the Employer may be
entitled to at law or in equity.

                        2.2       Trade Secrets and Confidential Information. 
Employee shall not (either during the Term or thereafter) without the consent of
the Employer disclose to anyone outside of the Employer, or use in other than
the Employer's business, trade secrets or confidential information relating to
the Employer's business in any way obtained by him while employed by the
Employer.

                        2.3       Noncompetition.  It is recognized by the
Employee and the Employer that Employee's duties hereunder will entail the
receipt of trade secrets and confidential information, which include not only
information concerning the Employer's current operations, procedures, suppliers
and other contacts, but also its short‑range and long‑range plans, and that such
trade secrets and confidential information have been developed by the Employer
and its affiliates at substantial cost and constitute valuable and unique
property of the Employer.  Accordingly, the Employee acknowledges that the
foregoing makes it reasonably necessary for the protection of the Employer's
business interests that the Employee not compete with the Employer or any of its
affiliates during the Term and for a reasonable and limited period thereafter. 
Therefore, during the Term and for a period of one year thereafter, the Employee
shall not have an investment of $100,000 or more in a Competing Business (as
hereinafter defined) and shall not render personal services to any such
Competing Business in any manner, including, without limitation, as owner,
partner, director, trustee, officer, employee, consultant or advisor thereof. 
The noncompete provisions of this section shall not be applicable to Employee if
he has been notified pursuant to Section 1.6 hereof that his services will no
longer be required during the Term or if Employee has been advised that his
services will no longer be required after the expiration of the Term. 

                        If the Employee shall breach the covenants contained in
this Section 2.3 or in Section 2.2 hereof, the Employer shall have no further
obligation to make any payment to the Employee pursuant to this Agreement and
may recover from the Employee all such damages as it may be entitled to at law
or in equity.  In addition, the Employee acknowledges that any such breach is
likely to result in immediate and irreparable harm to the Employer for which
money damages are likely to be inadequate.  Accordingly, the Employee consents
to injunctive and other appropriate equitable relief upon the institution of
proceedings therefore by the Employer in order to protect the Employer's rights
hereunder.  Such relief may include, without limitation, an injunction to
prevent the Employee from disclosing any trade secrets or confidential
information concerning the Employer to any Competing Business, to prevent any
Competing Business from receiving from the Employee or using any such trade
secrets or confidential information and/or to prevent any such Competing
Business from retaining or seeking to retain any other employees of the
Employer.  Employer agrees, however, that it will not seek injunctive relief for
the purposes of preventing Employee from competing with Employer after the
expiration of the Term.  The provisions of the foregoing sentence shall not
apply, however, to injunctions of the type described in the preceding sentence. 

(a)        As used in this Agreement, the term "affiliate" shall mean, with
respect to a particular person, a person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, such person.

(b)        As used in this Agreement, the term "Competing Business" shall mean
any business which:

1.         at the time of determination, is substantially similar to the
whole     or a substantial part of the business conducted by the Employer or any
of its divisions or affiliates;

2.         at the time of determination, is operating a store or stores which,
during its or their fiscal year preceding the determination, had aggregate net
sales, including sales in leased and licensed departments, in excess of
$10,000,000, if such store or any of such stores is or are located in a city or
within a radius of 25 miles from the outer limits of a city where the Employer,
or any of its divisions or affiliates, is operating a store or stores which,
during its or their fiscal year preceding the determination, had aggregate net
sales, including sales in leased and licensed departments, in excess of
$10,000,000; and

3.         had aggregate net sales at all its locations, including sales in
leased and licensed departments and sales by its divisions and affiliates,
during its fiscal year preceding that in which the Employee made such an
investment therein, or first rendered personal services thereto, in excess of
$25,000,000.

2.4       Conflicts of Interest.  The Employee shall not engage in any activity
that would violate the Conflict of Interest or Business Ethics Statement signed
from time to time by the Employee.

2.5      Non-Solicitation.   During the term and for a period of one year
thereafter  (such period is referred to as the "No Recruit Period") the employee
will not solicit, either directly or indirectly, any person that he or she knows
or should reasonably know to be an employee of Macy's, Inc. or any of its
subsidiaries, divisions or affiliates (collectively referred to in this
Agreement as the "Macy's Affiliates") (whether any such employees are now or
hereafter through the No Recruit Period so employed or engaged) to terminate
their employment with any of the Macy's Affiliates.  The foregoing undertaking
is not intended to limit any legal rights or remedies that any of the Macy's
Affiliates may have under common law with regard to any interference by Employee
at any time with the contractual relationship the Macy's Affiliates may have
with any of their employees.

ARTICLE III


MISCELLANEOUS

                        3.1       Assignment.  This Agreement may be assigned by
the Employer to any of its affiliates.  This Agreement shall not otherwise be
assignable by the Employer without the consent of the Employee, except that, if
the Employer shall merge or consolidate with, or transfer all or any substantial
portion of its assets, including goodwill, to another corporation or other form
of business organization, this Agreement shall (or, in the case of any such
transfer, may) be assigned to and shall bind and run to the benefit of the
successor of the Employer resulting from such merger, consolidation or
transfer.  The Employee may not assign, pledge or encumber his interest in this
Agreement or any part hereof.

                        3.2       Governing Law.  This Agreement has been
executed on behalf of the Employer by an officer of the Employer located in the
City of Cincinnati, Ohio.  This Agreement and all questions arising in
connection herewith shall be governed by the internal substantive laws of the
State of Ohio.  The Employer and the Employee each consent to the jurisdiction
of, and agree that any controversy between them arising out of this Agreement
shall be brought in, the United States District Court for the Southern District
of Ohio, Western Division; the Court of Common Pleas for Hamilton County, Ohio;
or such other court venued within Hamilton County, Ohio as may have subject
matter jurisdiction over the controversy.

                        3.3       Severability.  If any portion of this
Agreement is held to be invalid or unenforceable, such holding shall not affect
any other portion of this Agreement.

                        3.4       Entire Agreement.  This Agreement comprises
the entire agreement between the parties hereto and as of the date hereof,
supersedes, cancels and annuls any and all prior agreements between the parties
hereto.  This Agreement may not be modified, renewed or extended orally, but
only by a written instrument referring to this Agreement and executed by the
parties hereto.

                        3.5       Gender and Number.  Words in the masculine
herein may be interpreted as feminine or neuter, and words in the singular as
plural, and vice versa, where the sense requires.

                        3.6       Notices.  Any notice or consent required or
permitted to be given under this Agreement shall be in writing and shall be
effective when given by personal delivery or five business days after being sent
by certified U.S. mail, return receipt requested, to the Secretary of Macy's,
Inc. at its principal place of business in the City of Cincinnati or to the
Employee at his last known address as shown on the records of the Employer.

                        3.7       Withholding Taxes.  The Employer may withhold
from any amounts payable under this Agreement all federal, state, city or other
taxes as shall be required pursuant to any law or governmental regulation or
ruling.

                        3.8       Waiver and Release.  In consideration of the
Employer's entering into this Agreement, and the receipt of other good and
valuable consideration, the sufficiency of which is expressly acknowledged, the
Employee, for himself and his successors, assigns, heirs, executors and
administrators, hereby waives and releases and forever discharges the Employer
and its affiliates and their officers, directors, agents, employees,
shareholders, successors and assigns from all claims, demands, damages, actions
and causes of action whatsoever which he now has on account of any matter,
whether known or unknown to him and whether or not previously disclosed to the
Employee or the Employer, that relates to or arises out of (a) any existing or
former employment agreement (written or oral) entered into between the Employee
and the Employer or any of its affiliates (or any amendment or supplement to any
such agreement), (b) any agreement providing for a payment or payments or
extension of the employment relationship triggered by a merger or sale or other
disposition of the stock or assets or restructuring of the Employer or any
affiliate of the Employer, or (c) any applicable severance plan.


                        IN WITNESS WHEREOF, the parties hereto have hereunto and
to a duplicate hereof set their signatures as of the day and year first above
written.

                                                          
                                                                                               

                                                           MACY'S CORPORATE
SERVICES, INC.                                               

May 20, 2008

                                                            By:    /s/ Dennis J.
Broderick____________________
                                                                     Dennis J.
Broderick
                                                                     Title: 
President

                                                                 

                                                                 

May 12, 2008___________                /s/ Susan D.
Kronick__________________________
            DATE                                        SUSAN D. KRONICK

                                     


 

EXHIBIT A

 

to

 

EMPLOYMENT AGREEMENT

 

May 20, 2008

 

Name:                          Susan D. Kronick

 

End of Term:                January 30, 2010

                     

Base Compensation:     $1,100,000